Citation Nr: 9920325	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-50 598	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the 
lumbosacral spine with mild S1 nerve root involvement, 
currently rated as 20 percent disabling.



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to December 
1964 and from April 1967 to June 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied an increased disability rating for 
service-connected degenerative disc disease of the 
lumbosacral spine with mild S1 nerve root involvement, 
currently rated as 20 percent disabling.

The Board remanded the case in July 1997 for further 
development of the medical evidence.


FINDINGS OF FACT

Service-connected degenerative disc disease of the 
lumbosacral spine with mild S1 nerve root involvement is 
currently manifested by severe limitation of lumbosacral 
spine motion but not more than a moderate degree of 
disability with recurring attacks of the characteristic 
symptoms of intervertebral disc syndrome.


CONCLUSION OF LAW

An increased disability rating for service-connected 
degenerative disc disease to 40 percent is warranted under 
the criteria for evaluating limitation of motion of the 
lumbosacral spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection has been in effect for service-connected 
degenerative disc disease of the lumbosacral spine with mild 
S1 nerve root involvement since July 1987.  The initial 
rating assigned at that time was 10 percent.  In January 
1996, the RO received the veteran's request for an increased 
disability rating.  The Board observes that this request 
constituted a well grounded claim for an increased disability 
rating for the service-connected back disorder.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding 
that, where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).

The Board remanded this case in July 1997 for further 
development of the medical evidence because it considered a 
February 1996 VA spine examination report inadequate for 
rating purposes.  The Board noted the following with regard 
to the report:

First, the examiner never reviewed or 
commented on the February 1996 MRI report 
that he ordered to be obtained from a VA 
medical center (VAMC).  Second, he 
provided degrees for the range of motion 
for the lumbar spine but did not state 
what normal values for range of motion of 
the lumbar spine are, information which 
is essential to have in the report 
because VA regulations do not provide 
normal ranges of motion for the spine.  
See 38 C.F.R. § 4.71, PLATES I and II 
(1996).  Third, the examiner rendered a 
diagnosis "per [VA Form] 2507," which 
suggests he simply carried over the 
diagnosis of record for the veteran 
rather than assessing the nature of his 
back disability currently.  Fourth, the 
examination report did not conform to the 
standards imposed by 38 C.F.R. § 4.40 and 
4.45 and emphasized by the United States 
Court of Veterans Appeals in DeLuca v. 
Brown, 8 Vet. App. 202, 206-08 (1995), 
that examination reports specifically 
account for the functional loss, if any, 
due to pain.  Finally, a notation on the 
February 1996 VA MRI report stated that 
an examination was conducted at the 
Biloxi Regional Medical Center by a Dr. 
Cosentino but this report was not 
obtained and associated with the claims 
file.

On remand, the same physician who had conducted the February 
1996 examination conducted a new examination in April 1998.  
The doctor explained that he had not been provided with the 
claims folder by the RO at the time of the February 1996 
examination and therefore could not review the entire history 
of the veteran's back disorder.  On remand, this situation 
was corrected by the RO, the doctor was provided the claims 
file, and the Board notes that his current report shows that 
he conducted a thorough review of the medical evidence in the 
claims file including the service medical records.  In 
addition, he has provided a detailed examination report which 
provides the Board with all the information needed to 
evaluate adequately the veteran's service-connected 
degenerative disc disease of the lumbosacral spine with mild 
S1 nerve root involvement under the relevant rating criteria.  
Moreover, the doctor ordered additional testing and a 
neurological consultation all of which was completed on 
remand with the exception of an additional MRI study.  
However, the Board finds the additional MRI study is not 
necessary to a complete evaluation of the veteran's current 
disability given the other reports of record especially an 
MRI study completed in February 1996.

Moreover, with regard to what the Board referred to in its 
remand as a February 1996 "VA MRI", the Board notes that 
this is the same MRI accomplished by Dr. Cosentino, a private 
physician and that this report was already in the claims file 
at the time of the remand.  Although the MRI was conducted by 
a private physician at a private hospital, the report itself 
was typewritten on a form that made it appear very similar to 
VA radiology reports which was quite confusing -- especially 
because it had the name of the VA medical center (VAMC) on 
the top of the page.  At the bottom of the page was a 
notation showing that the MRI was conducted at a private 
hospital and that the report was not "an official report" 
and not "a VA report."  Moreover, the Board recognizes that 
the "examination" conducted by Dr. Cosentino referred to in 
the MRI report was the MRI report itself, and there was no 
other examination report that the RO could have obtained on 
remand.  Accordingly, that part of the Board's remand order 
is now clarified, and the RO has complied completely with the 
Board's remand in this regard.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (holding that Board must assure 
compliance with its own remand orders).

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The service-connected degenerative disc disease of the 
lumbosacral spine with mild S1 nerve root involvement is 
evaluated under the criteria for evaluating intervertebral 
disc syndrome because the nature of his disability involves 
the discs of the spine, although a higher rating is not 
precluded under criteria for evaluating limitation of motion 
of the lumbosacral spine or for lumbosacral strain if the 
evidence shows that the criteria for a higher rating under 
those categories have been met.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, and 5295 (1998); see VAOGCPREC 
36-97 at 2-3 (Dec. 12, 1997) (noting that, a veteran could 
not be rated under DC 5293 for intervertebral disc syndrome 
based upon limitation of motion and also be rated under 
DC 5292 for limitation of lumbosacral spine motion because to 
do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnostic codes but noting that, in keeping with 38 C.F.R. § 
4.7, the disability may be rated under the diagnostic code 
which produces the higher rating, if that diagnostic code 
better reflects the extent of the veteran's disability).  The 
criteria for evaluating intervertebral disc syndrome provide 
as follows:

5293 Intervertebral disc syndrome:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief			60
Severe; recurring attacks,
with intermittent relief			
	40
Moderate; recurring attacks			
	20
Mild							10
Postoperative, cured					0

38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  The Board 
notes that the symptoms listed under the criteria for the 60 
percent rating are a listing of the symptoms of 
intervertebral disc syndrome itself.  See VAOGCPREC 36-97 at 
2-3 (Dec. 12, 1997).  In other words, the "recurring 
attacks" of the 40 percent and 20 percent levels are 
recurring attacks of some or all of these characteristic 
symptoms of intervertebral disc syndrome at a lesser severity 
and frequency than they recur at the 60 percent level where 
they recur so frequently they are considered "persistent" 
and are interspersed with "little intermittent relief."  If 
a veteran experiences, for example, an attack of the symptoms 
of the disorder only once over the course of many months or a 
few years, the infrequency or near absence of attacks of a 
"recurring" nature may justify a rating of 10 percent, even 
if during the attack the veteran experienced all the 
characteristic symptoms of intervertebral disc syndrome 
listed in the rating criteria because one attack over the 
course of many months or a few years would not cause much 
interference with working or employment.  See 38 C.F.R. § 4.2 
(1997) ("Each disability must be considered from the point 
of view of the veteran working or seeking work.").  However, 
a veteran who experiences only some of the symptoms listed 
but experiences them persistently with little intermittent 
relief resulting in a "pronounced" degree of occupational 
impairment would warrant a 60 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1997) (The symptoms listed are 
connected by a disjunctive conjunction, i.e., the word 
"or", indicating that not all the symptoms must be present 
at any one time to warrant a given rating).

Under the criteria for limitation of motion of the 
lumbosacral spine, a 10 percent rating is provided for slight 
limitation of motion; a 20 percent rating for a moderate 
limitation of motion; and a 40 percent rating for a severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1998).  Under the criteria for evaluating lumbosacral 
strain, a noncompensable rating is provided for slight 
subjective symptoms only; a 10 percent rating for 
characteristic pain on motion; a 20 percent rating with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; and the 
highest or 40 percent rating for severe strain with listing 
of whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998).

With regard to the criteria for intervertebral disc syndrome, 
the veteran's current 20 percent rating contemplates a 
moderate degree of disability with recurring attacks of the 
characteristic symptoms of the disease.  The next higher or 
40 percent rating may be provided if the evidence shows a 
severe degree of disability with recurring attacks of the 
characteristic symptoms of the disease with intermittent 
relief.  To warrant the highest or 60 percent rating, the 
evidence must show a pronounced degree of disability with 
persistent symptoms of the disease with little intermittent 
relief.

The characteristic symptoms as listed in the rating criteria 
are sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc.  
VA General Counsel has noted that "DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1493, 1132 (28th ed. 1994), defines 'sciatic' as 
'pertaining to or located near the sciatic nerve or vein,' 
and 'neuropathy' as a 'functional disturbance or pathological 
change in the peripheral nervous system.'"  VAOGCPREC 36-97 
at 3.  The General Counsel has also noted,

[C]linical features of sciatic neuropathy 
include lower leg and hamstring weakness, 
flail foot, loss of ability to flex and 
extend the foot at the ankle, loss of 
flexion and extension of the toes, and 
loss of inversion and eversion of the 
foot.  (citations omitted).  As a result, 
a patient may have difficulty walking on 
his or her heels and the patient's feet 
may slap when walking.  (citations 
omitted).  In addition, sciatica, which 
refers to pain radiating along the course 
of the sciatic nerve, most often down the 
buttock and posterior aspect of the leg 
to below the knee, may result in motor 
deficits.  (citation omitted).

On the February 1996 examination report, physical findings on 
examination showed, with regard to the veteran's station and 
gait, that he moved about without a definite limp, he was 
able to stand erect, no spasm or tenderness was noted, there 
was no radiation of pain to the legs, he performed a fair 
heel and toe walk, and reflexes at the ankles were 1+, 
meaning "low normal" or "somewhat diminished".  Sensation 
was intact in the lower extremities.  The veteran did have 
limitation of motion, increased pain on motion, and 
complaints of pain on supine straight leg raising.  Thus, 
based on this examination, the Board notes that the veteran 
did not exhibit many symptoms usually associated with sciatic 
neuropathy because his gait was normal, there was no muscle 
spasm, and ankle jerk, while diminished, was not absent.  
However, he did have characteristic pain including pain on 
motion, i.e., during the straight leg raising, and he did 
have limitation of motion.

The findings on physical examination on the VA Spine 
examination conducted in April 1998 are similar to the 
findings on the February 1996 examination.  Again, with 
regard to station and gait, it was noted that he moved 
somewhat slowly about the room but had no definite limp and 
he was able to stand erect.  Again, there was no evidence of 
muscle spasm although he had tenderness to palpation of the 
lower lumbar region.  He also once again performed a 
satisfactory heel and toe walk although he complained of 
associated back pain.  Ankle jerks were about 1+ as they were 
in February 1996.  He did have limitation of motion and pain 
on straight leg raising.  The diagnosis was chronic lumbar 
syndrome with degenerative disc disease with radiculopathy.  
The Board notes that the veteran did not exhibit many 
symptoms usually associated with sciatic neuropathy because, 
consistent with the findings on examination in February 1996, 
his gait was normal, there was no muscle spasm, and ankle 
jerk, while diminished, was not absent.  However, he did have 
characteristic pain including pain on motion, i.e., during 
the straight leg raising, and he did have limitation of 
motion.

The April 1998 neurological consultation findings were 
largely consistent with the findings on the VA Spine 
examination.  The veteran had limitation of motion and a 
positive straight leg raising test at about 50-60 degrees, 
less on the left side than on the right.  The examiner noted 
that there was no muscular tenderness, however, and no 
evidence of atrophy or fasciculation.  There was a slightly 
depressed right ankle jerk which the examiner described as a 
1-2 as compared to a 2 on the left side.  (A finding of 2 or 
2+ is a normal ankle jerk or reflex.  Medical Abbreviations:  
10,000 Conveniences at the Expense of Communications and 
Safety 237 (7th ed. 1995)).  The examiner's impression was 
long-standing low back syndrome, with radicular features into 
the right leg with some suspicion of L5/S1 involvement, 
manifest as mild weakness and reflex asymmetry, with some 
involvement as high as L3, giving rise to depressed knee 
jerk.  The examiner described the findings on examination as 
"soft, mild, moderate.  Noted is mild weakness, reflex 
asymmetry, and a somewhat atypical sensory examination."

A June 1998 electrodiagnostic study for the evaluation of 
lumbosacral radiculopathy on a chronic, recurring basis was 
"unremarkable for the most part."  There was no evidence of 
chronic denervation, no neurogenic change, no evidence of 
lumbosacral radiculopathy, peripheral nerve entrapment or 
myopathy.  The examiner recommended that veteran reschedule 
an MRI study with contrast, noting that "[u]nfortunately, 
electrodiagnostic studies will not always show radiculopathy 
unless there is definitive fraying of the nerve root.  The 
veteran did not have an MRI done in 1998.  A note stapled to 
a bone scan report from the White-Wilson Medical Center, 
where the veteran was apparently referred to have the MRI and 
other specialized testing done, stated that he refused to 
have the MRI done.  However, in a June 1999 statement, the 
veteran stated that he could not tolerate the enclosed 
atmosphere of the MRI tube because he suffers from 
hypoglycemia which causes weakness and black-outs.  He was 
offered an open MRI but asked VA to evaluate him based on the 
findings of the February 1996 MRI.  The Board notes that 
these findings show a rather diffuse degenerative disc 
disease, which appeared most advanced at L4-L5, where the 
disc was bulging posteriorly.  A frank herniated nucleus 
pulposus was not documented however.

In addition to the findings on the three examination reports 
dated in February 1996 and April 1998, which were positive 
only for pain on motion and limitation of motion and not for 
any other characteristic symptoms of sciatic neuropathy, and 
the "unremarkable" findings on the June 1998 
electromyogram, the Board also notes that there is no 
evidence in this case of severe, recurring attacks of the 
symptoms associated with intervertebral disc syndrome, 
interspersed with intermittent relief.  First, the Board 
notes that there are no records of outpatient or inpatient 
treatment for such attacks and the veteran has not alleged 
that he has sought such treatment.  Records of treatment for 
recurring attacks over time are the most probative evidence 
to show that such recurring attacks occur.  Second, the 
neurologist indicated the absence of such attacks, noting 
that the veteran's condition "appears to be one of a chronic 
involvement rather than flare-ups per se" and that "[h]e 
has had little treatment other than anti-inflammatory 
medications."  Moreover, the neurologist found that the 
chronic symptoms were "soft, mild, moderate."  The examiner 
noted that the veteran used no crutches, braces, canes, or 
other appliances; that there have been no surgeries; and that 
he is apparently able to engage in his present occupation and 
daily living activities."

Thus, because the medical evidence of record shows only a 
mild to moderate degree of symptomatology associated with 
intervertebral disc syndrome, and few, if any, recurring 
attacks the Board concludes that the veteran's 
service-connected degenerative disc disease of the 
lumbosacral spine with mild S1 nerve root involvement is 
appropriately rated as 20 percent disabling and does not more 
nearly approximate the next higher or 40 percent rating which 
requires evidence of a severe degree of disability with 
recurring attacks of the characteristic symptoms of the 
disease with intermittent relief and certainly there is no 
evidence of the criteria necessary for the highest or 60 
percent rating which requires evidence of a pronounced degree 
of disability with persistent symptoms compatible with 
sciatic neuropathy with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

With regard to the criteria for a 40 percent rating for 
severe limitation of motion of the spine under Diagnostic 
Code 5292 the Board notes that the February 1996 examination 
report provided only range of motion values in degrees for 
flexion and extension and the examiner did not state what 
normal range of motion would be or provide information on the 
effect of pain on range of motion of the lumbosacral spine.  
Flexion was to 50 degrees and extension to 20 degrees.  On 
remand, the April 1998 VA Spine examiner provided nearly the 
same values for flexion and extension, 40 degrees and 20 
degrees respectively, but noted that normal range of flexion 
was to 95 degrees and normal range of extension was to 35 
degrees.  Moreover, the examiner noted that the veteran had 
pain on flexion from 25 degrees to 40 degrees and pain on 
extension from 10 to 20 degrees.  To state it another way, 
the Board observes that pain-free range of flexion was to 25 
degrees as compared to a normal range of 95 degrees and 
pain-free range of extension was to 10 as compared to a 
normal range of 35 degrees.  The Board notes that, although 
the examiner did not further comment on whether he considered 
this a severe or considerable limitation of motion, range of 
flexion is limited to nearly 25 percent of normal in this 
case and range of extension is limited to less than a third 
of normal.

The examiner's findings for lateral bending and rotation show 
comparable limitation of motion.  Right lateral range of 
motion was to 20 degrees as compared to a normal range of 40 
degrees and pain-free range of motion was only to 15 degrees, 
a third of normal.  Left lateral range of motion was to 10 
degrees and pain-free to 5 degrees as compared to a normal 
range of motion of 40 degrees.  Left and right rotation was 
not quite as restricted with range of motion to 25 degrees as 
compared to a normal range of 35 degrees with pain only at 
the extreme range.

The Board notes that the April 1998 neurologist's findings 
were comparable:  Flexion limited to 15 degrees; extension to 
15 degrees; right and left lateral motion to 20 degrees; and 
right and left lateral rotation to 20 degrees.  The 
neurologist noted, "The back evaluation show very poor 
mobility, with resistance to bending at the waist . . . ."  
Later in the examination report, the neurologist noted, "The 
pain begins in the low back at about 15 degrees of flexion, 
this primarily because of lack of mobility, but not suspected 
due to ankylosis.  It appears to be limited by pain as 
well."  The neurologist noted that the veteran was quite 
"deconditioned" and suggested that physical and exercise 
therapy, as well as weight reduction, might help his back 
disorder.  The VA Spine examiner noted that, according to 
both the veteran's history and the findings on physical 
examination, there was "evidence of rather significant 
degenerative disc disease."  Accordingly, the Board 
concludes that the limitation of motion noted on these 
examination satisfies the criteria for a "severe" 
limitation of motion of the lumbosacral spine, and therefore, 
a 40 percent rating is granted under the criteria of 
Diagnostic Code 5292.  38 C.F.R. § 4.71a, 5292 (1998); see 
also VAOGCPREC 36-97 at 2-3 (Dec. 12, 1997) (noting that a 
veteran could not be rated under DC 5293 for intervertebral 
disc syndrome based upon limitation of motion and also be 
rated under DC 5292 for limitation of lumbosacral spine 
motion because to do so would constitute evaluation of an 
identical manifestation of the same disability under two 
different diagnostic codes, but also noting that, in keeping 
with 38 C.F.R. § 4.7, the disability may be rated under the 
diagnostic code which produces the higher rating, if that 
diagnostic code better reflects the extent of the veteran's 
disability).  Because the highest schedular rating provided 
under the criteria for evaluating lumbosacral strain is also 
40 percent and the Board has already granted a 40 percent 
rating under Diagnostic Code 5292, the Board need not 
consider the service-connected degenerative disc disease of 
the lumbosacral spine with mild S1 nerve root involvement 
analogously under the criteria for evaluating lumbosacral 
strain.


ORDER

An increased disability rating for service-connected 
degenerative disc disease of the lumbosacral spine with mild 
S1 nerve root involvement to 40 percent under Diagnostic Code 
5292 is granted, subject to the laws and regulations 
governing the payment of monetary awards.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

